Case 2:20-bk-14195-WB   Doc 1 Filed 05/05/20 Entered 05/05/20 10:05:49   Desc
                        Main Document     Page 1 of 7
Case 2:20-bk-14195-WB   Doc 1 Filed 05/05/20 Entered 05/05/20 10:05:49   Desc
                        Main Document     Page 2 of 7
Case 2:20-bk-14195-WB   Doc 1 Filed 05/05/20 Entered 05/05/20 10:05:49   Desc
                        Main Document     Page 3 of 7
Case 2:20-bk-14195-WB   Doc 1 Filed 05/05/20 Entered 05/05/20 10:05:49   Desc
                        Main Document     Page 4 of 7
Case 2:20-bk-14195-WB   Doc 1 Filed 05/05/20 Entered 05/05/20 10:05:49   Desc
                        Main Document     Page 5 of 7
Case 2:20-bk-14195-WB   Doc 1 Filed 05/05/20 Entered 05/05/20 10:05:49   Desc
                        Main Document     Page 6 of 7
Case 2:20-bk-14195-WB   Doc 1 Filed 05/05/20 Entered 05/05/20 10:05:49   Desc
                        Main Document     Page 7 of 7
